Citation Nr: 0031800	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-13 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin condition 
claimed as chloracne, to include as due to exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to July 1970.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefit sought.  The veteran filed 
a timely appeal, and the case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.  


REMAND

The veteran maintains that he currently suffers from a skin 
disorder, diagnosed as chloracne, which he claims to have 
incurred as a result of exposure to Agent Orange during his 
service in the Republic of Vietnam during the Vietnam War.  
By a May 1998 rating decision, the RO denied the veteran's 
claim on the basis that it was found to be not well grounded.  
At that time, the veteran had been afforded a VA psychiatric 
examination to determine whether he had post-traumatic stress 
disorder (PTSD), but he was not afforded a VA rating 
examination which addressed his claim for service connection 
for a skin disorder secondary to Agent Orange exposure.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have rendered 
treatment for his claimed skin 
disability.  Any such treatment records 
not already of record should be obtained 
and associated with the veteran's claims 
file.  

2.  The veteran should be scheduled to 
undergo a VA examination, conducted by 
the appropriate specialist, to evaluate 
the nature, severity, and etiology of any 
skin disorder found to be present.  If no 
skin disorder is found, the examiner 
should so indicate.  The veteran's claims 
file, containing all newly associated 
evidence, should be made available to the 
examiner for review in advance of the 
scheduled examination.  The examiner is 
requested to identify any and all skin 
disorders found to be present, and 
following the clinical examination and a 
full review of the relevant evidence 
contained in the claims file, offer an 
opinion as to the likelihood that any 
diagnosed skin disorders were incurred in 
service or otherwise are the result of 
exposure to herbicide agents, including 
Agent Orange.  The examiner is requested 
to provide complete rationales for all 
opinions expressed in the typewritten 
examination report.  

3.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  Then, the 
RO should adjudicate the issue of 
entitlement to service connection for a 
skin disorder, claimed as secondary to 
Agent Orange exposure, on the basis of 
all available evidence.  If the 
determination remains unfavorable to the 
veteran, he and his service 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have 

considered in connection with the current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further 
action is required of the veteran until he is notified.  



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 5 -


